
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1425
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2010
			Mr. Dingell (for
			 himself, Mr. Schauer,
			 Mr. Hoekstra,
			 Mr. Peters,
			 Mrs. Miller of Michigan,
			 Mr. Upton,
			 Mr. McCotter,
			 Ms. Kilpatrick of Michigan,
			 Mr. Conyers,
			 Mr. Rogers of Michigan,
			 Mr. Stupak,
			 Mr. Camp, Mr. Levin, Mr.
			 Kildee, and Mr. Ehlers)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing pitcher Armando Galarraga of
		  the Detroit Tigers for pitching a near-perfect game, declaring that Galarraga
		  pitched a perfect game, and urging Major League Baseball to overturn the
		  mistaken safe call by the umpire that spoiled the perfect
		  game.
	
	
		Whereas, on June 2, 2010, Detroit Tigers pitcher Armando
			 Galarraga pitched a near-perfect game in a win against the Cleveland Indians,
			 with a final score of three to nothing at Comerica Park in Detroit,
			 Michigan;
		Whereas Galarraga threw 82/3 innings
			 against the Indians without giving up a hit, a walk, or an error;
		Whereas in the ninth inning of the game and with two outs,
			 Jason Donald of the Indians hit a ground ball that was fielded by Tigers first
			 baseman Miguel Cabrera, who threw the ball to Galarraga at first base;
		Whereas Galarraga caught the ball thrown by Cabrera and
			 stepped on first base before Donald reached the bag;
		Whereas first-base umpire Jim Joyce mistakenly ruled that
			 Donald was safe, causing what would have been Galarraga’s twenty-seventh
			 consecutive out to be recorded as a hit;
		Whereas if the umpire had not made that mistaken ruling,
			 Galarraga’s performance would have qualified as the first perfect game in
			 Tigers history and the twenty-first perfect game in Major League Baseball (MLB)
			 history;
		Whereas the performance of the Tigers demonstrated
			 dedication and loyalty to their teammates and to the more than 17,000 fans in
			 the stands that night;
		Whereas Joyce has since apologized to Galarraga, conceding
			 that he missed the call and declaring that he cost the kid a perfect
			 game;
		Whereas MLB only permits the review of a video replay
			 during a game to determine whether a batted ball is a home run, prohibiting the
			 use of replay to review the twenty-seventh out in this case;
		Whereas MLB Commissioner Bud Selig has the authority to
			 reverse the umpire’s mistaken call; and
		Whereas MLB has previously corrected a mistake made by an
			 umpire during a regular season game after the game has ended, including when
			 the American League overturned a call by umpire Tim McClelland during a game
			 commonly referred to as the Pine Tar Game between the Kansas
			 City Royals and the New York Yankees, on July 24, 1983: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes Detroit
			 Tigers Pitcher Armando Galarraga for pitching a near-perfect game;
			(2)declares that
			 Galarraga pitched a perfect game, the first in Detroit Tigers franchise
			 history; and
			(3)urges Major League
			 Baseball to overturn the mistaken safe call by the umpire that spoiled
			 Galarraga’s perfect game.
			
